Citation Nr: 0319840	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  89-40 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for degenerative joint disease of the cervical spine, from 
June 6, 1996.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to April 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 1994 and December 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska.  The veteran subsequently moved 
to Virginia and her claims are now under the jurisdiction of 
the Roanoke, Virginia Regional Office (RO).  In a March 2003 
decision, the Board denied entitlement to an initial rating 
in excess of 20 percent for degenerative joint disease of the 
cervical spine, for the period prior to June 6, 1996.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the record reveals that the VA has not informed 
the veteran of the specific information and evidence needed 
to support her claims, and the development responsibilities 
and activities of the VA and the veteran as required by the 
VCAA.  See Quartuccio, supra.

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issues on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii) (2002) and 
noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration. 

The additional evidence received consists of a VA orthopedic 
examination report dated in June 2003.  The examination 
report fails to provide identify all the relevant 
symptomatology necessary for assigning ratings under the 
respective diagnostic codes for rating cervical spine 
disabilities.  In particular it does not provide a 
description of the duration of any incapacitating episodes of 
intervertebral disc syndrome during the past 12 months.  
Accordingly a new orthopedic examination must be obtained 
which contains findings which address the specific diagnostic 
criteria.  As the veteran has appealed the initial rating 
assigned, VA must evaluate this disability based on all the 
evidence of record and, from June 6, 1996, may assign 
separate ratings for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of her cervical 
spine degenerative arthritis.  The claims 
file should be provided to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
performed.  The examiner should identify 
all orthopedic and all neurologic 
manifestations of the service-connected 
cervical spine disability, and note 
whether the veteran has had 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months.  
If so, the examiner should note the total 
duration of such episodes during the past 
12 months.  The examiner should also 
perform tests of joint motion against 
varying resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the 
cervical spine should be described.  The 
examiner should be requested to identify 
any objective evidence of pain and all 
functional loss of the cervical spine due 
to pain.  The examiner should 
specifically indicate the range of 
cervical spine motion performed without 
pain and the range of motion accompanied 
by pain.  This examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability of the cervical spine 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected 
cervical spine disability on the 
veteran's ability to work.  Reasons and 
bases for all opinions expressed should 
be provided.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  With 
respect to the claim for entitlement to 
an initial rating in excess of 60 percent 
for degenerative joint disease of the 
cervical spine, from June 6, 1996, the RO 
should consider application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 regarding 
limitation of motion of the cervical 
spine, 38 C.F.R. § 4.40 regarding 
functional loss due to pain, and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
must also consider application of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 
regarding intervertebral disc syndrome.  
For the period prior to September 23, 
2002, the increased rating claim should 
be considered only with respect to the 
criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to 
September 23, 2002.  See VAOGCPREC 3-
2000.  For the period from September 23, 
2002, the RO must consider both the 
former rating criteria for the evaluation 
of intervertebral disc syndrome 
(38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002)), 
and the current schedular criteria for 
rating intervertebral disc syndrome, 
effective from September 23, 2002, (67 
Fed. Reg. 54345 - 54349 (Aug. 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293)), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to her.  The RO must also take 
into consideration the applicability of 
staged ratings from June 6, 1996.  See 
Fenderson, supra.  The RO should consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and her 
representative (if any) should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should reflect RO 
consideration of all pertinent evidence 
received since issuance of the January 
1999 supplemental statements of the case, 
and must recite all the applicable laws 
and regulations, including those 
pertaining to the VCAA and both the 
current and former versions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




